UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7705


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES LARRY BELLAMY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (7:99-cr-00049-F-2; 7:03-cv-00015-F)


Submitted:   March 31, 2011                 Decided:   April 6, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Larry Bellamy, Appellant Pro Se.     John Samuel Bowler,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James   Larry   Bellamy       seeks    to    appeal   the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2010)   motion.      We   dismiss         the    appeal   for   lack   of

jurisdiction because the notice of appeal was not timely filed.

             When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(B), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6).     “[T]he timely filing of a notice of appeal in a civil

case is a jurisdictional requirement.”                   Bowles v. Russell, 551
U.S. 205, 214 (2007).

             The district court’s order was entered on the docket

on August 10, 2010.        The notice of appeal was filed on December

3, 2010. ∗     Because Bellamy failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.             We dispense with oral argument

because the facts and legal contentions are adequately presented


     ∗
       For the purpose of this appeal, we assume                   that the date
appearing on the notice of appeal is the earliest                  date it could
have been properly deposited in the institution’s                  internal mail
system for mailing to the court. Fed. R. App. P.                   4(c); Houston
v. Lack, 487 U.S. 266 (1988)


                                       2
in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               3